        Case 3:20-cv-05910-LB Document 161 Filed 07/29/21 Page 1 of 9




 1 MICHAEL W. BIEN – 096891                            THOMAS R. BURKE – 141930
     ERNEST GALVAN – 196065                            DAVIS WRIGHT TREMAINE LLP
 2   VAN SWEARINGEN – 259809                           505 Montgomery Street, Suite 800
     BENJAMIN BIEN-KAHN – 267933                       San Francisco, California 94111-6533
 3   ALEXANDER GOURSE – 321631                         Telephone:    (415) 276-6500
     AMY XU – 330707                                   Facsimile:    (415) 276-6599
 4   ROSEN BIEN                                        Email:        thomasburke@dwt.com
     GALVAN & GRUNFELD LLP
 5   101 Mission Street, Sixth Floor                   DAVID M. GOSSETT – Admitted Pro Hac Vice
     San Francisco, California 94105-1738              COURTNEY T. DETHOMAS – 294591
 6   Telephone:    (415) 433-6830                      DAVIS WRIGHT TREMAINE LLP
     Facsimile:    (415) 433-7104                      1301 K Street N.W., Suite 500 East
 7   Email:        mbien@rbgg.com                      Washington, D.C. 20005-3366
                   egalvan@rbgg.com                    Telephone:    (202) 973-4216
 8                 vswearingen@rbgg.com                Facsimile:    (202) 973-4499
                   bbien-kahn@rbgg.com                 Email:        davidgossett@dwt.com
 9                 agourse@rbgg.com                                  courtneydethomas@dwt.com
                   axu@rbgg.com
10
   KELIANG (CLAY) ZHU – 305509                         JOHN M. BROWNING – Admitted Pro Hac
11 DEHENG LAW OFFICES PC                               Vice
   7901 Stoneridge Drive #208                          DAVIS WRIGHT TREMAINE LLP
12 Pleasanton, California 94588                        1251 Avenue of the Americas, 21st Floor
   Telephone:    (925) 399-5856                        New York, New York 10020-1104
13 Facsimile:    (925) 397-1976                        Telephone:   (212) 603-6410
   Email:        czhu@dehengsv.com                     Facsimile:   (212) 483-8340
14                                                     Email:       jackbrowning@dwt.com
   ANGUS F. NI – Admitted Pro Hac Vice
15 AFN LAW PLLC
   502 Second Avenue, Suite 1400
16 Seattle, Washington 98104
   Telephone:    (773) 543-3223
17 Email:        angus@afnlegal.com

18 Attorneys for Plaintiffs
19                                UNITED STATES DISTRICT COURT

20             NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

21 U.S. WECHAT USERS ALLIANCE,                          Case No. 3:20-cv-05910-LB
     CHIHUO INC., BRENT COULTER,
22   FANGYI DUAN, JINNENG BAO, ELAINE                   JOINT CASE MANAGEMENT
     PENG, and XIAO ZHANG,                              CONFERENCE STATEMENT
23                  Plaintiffs,                         Judge: Hon. Laurel Beeler
24          v.
                                                        Trial Date:     None Set
     JOSEPH R. BIDEN, JR., in his official
25   capacity as President of the United States, and
     GINA RAIMONDO, in her official capacity as
26   Secretary of Commerce,
27                  Defendants.

28

                                                                    Case No. 3:20-cv-05910-LB
                           JOINT CASE MANAGEMENT CONFERENCE STATEMENT
         Case 3:20-cv-05910-LB Document 161 Filed 07/29/21 Page 2 of 9




 1          Plaintiffs U.S. WeChat Users Alliance (“USWUA”), Chihuo, Inc., Brent Coulter,
 2 Fangyi Duan, Jinneng Bao, Elaine Peng, and Xiao Zhang (“Plaintiffs”), and Defendants
 3 President Joseph R. Biden, Jr. and Secretary of Commerce Gina Raimondo (“Defendants”)
 4 (collectively, “the parties”), through counsel, have met and conferred to the extent required
 5 by Rule 26(f) of the Federal Rules of Civil Procedure 1 and jointly submit the following
 6 Case Management Conference Statement, which includes the parties’ joint report pursuant
 7 to Rule 26(f)(2).
 8 1.       JURISDICTION AND SERVICE
 9          The parties agree that venue, service and statutory subject matter jurisdiction under
10 28 U.S.C. § 1331 are proper.
11          Defendants believe that at this juncture, there is no longer a live controversy
12 between the parties. On June 11, 2021, the Biden Administration issued a new Executive
13 Order that, among other things, establishes processes for evaluating and taking appropriate
14 action with respect to certain risks posed by connected software applications. See Exec.
15 Order No. 14,034, Protecting United States Persons’ Sensitive Data from Foreign
16 Adversaries, § 2(b)-(d), 86 Fed. Reg. 31,423, 31,424-25 (June 11, 2021). Without
17 prejudice to any potential future actions, Executive Order 14,034 revoked the prior
18 administration’s Executive Order pertaining to WeChat, see id. § 1 (revoking Exec. Order.
19 No. 13,943), and further directed that all Executive Branch agencies “promptly take steps
20 to rescind any orders, rules, regulations, guidelines, or policies … implementing or
21 enforcing” that prior Executive Order and abolish “any personnel positions, committees,
22 task forces, or other entities established pursuant to [that prior Executive Order] as
23
24   1
       Defendants dispute that Rule 26(f) applies to this proceeding. Plaintiffs seek judicial
     review of final agency action, which is presumptively based upon an administrative record,
25   not civil discovery. See, e.g., Friends of the Earth v. Hintz, 800 F.2d 822, 828-29 (9th Cir.
     1986) (“With a few exceptions.… judicial review of agency action is limited to a review of
26   the administrative record.”). Rule 26(f) thus appears to be inapplicable on its own terms.
     See Fed. R. Civ. P. 26(a)(1)(B), (f)(1) (exempting from Rule 26(f)’s requirements
27   “action[s] for review on an administrative record”). Nevertheless, Defendants do not see
     any benefit to motion practice on the issue, particularly in the current posture, and
28   Defendants are therefore jointly submitting this report with Plaintiffs.

                                              1                    Case No. 3:20-cv-05910-LB
                          JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 3:20-cv-05910-LB Document 161 Filed 07/29/21 Page 3 of 9




 1 appropriate and consistent with applicable law.” Id. § 2(a). The Secretary of Commerce
 2 has taken all steps necessary to comply with Executive Order 14,034, including by
 3 rescinding the prohibitions regarding the WeChat application that are challenged in this
 4 case. See Rescission of Identification of Prohibited Transactions With Respect to TikTok
 5 and WeChat, 86 Fed. Reg. 32,757 (June 23, 2021). In Defendants’ view, this case is
 6 therefore moot. See Kavoosian v. Blinken, No. 20-55325, 2021 WL 1226734, at *1 (9th
 7 Cir. Feb. 9, 2021); League of Conservation Voters v. Biden, 843 F. App’x 937, 939 (9th
 8 Cir. 2021).
 9         Plaintiffs do not waive any argument but have agreed that in light of the revocation
10 of Executive Order 13,943, and based on Defendants’ representations that all necessary
11 actions have been taken to comply with Executive Order 14,034, they do not anticipate
12 further litigation in this matter.
13 2.      FACTS
14         On August 6, 2020, then-President Trump issued Executive Order 13,943, 85 Fed.
15 Reg. 48,641, pertaining to WeChat, a mobile application created and operated by the
16 Chinese firm Tencent Holdings Ltd. (“Tencent”). Executive Order 13,943 directed the
17 Secretary of Commerce to identify a set of prohibited WeChat-related transactions.
18 Plaintiffs brought this lawsuit shortly afterward, and on September 18, 2020, the Secretary
19 issued a notice (the “Identification”) identifying for prohibition six categories of
20 technological services that facilitate operation of the WeChat mobile app. The
21 prohibitions in the Identification were preliminarily enjoined by the Court on
22 September 19, 2020. See ECF No. 59.
23         On February 12, 2021, this case was stayed to permit the incoming Administration
24 the opportunity to review the actions at issue in this lawsuit. See ECF Nos. 150, 151. On
25 June 11, 2021, the Biden Administration revoked Executive Order 13,943 and directed that
26 all Executive Branch agencies “promptly take steps to rescind any orders, rules,
27 regulations, guidelines, or policies … implementing or enforcing” that prior Executive
28 Order and abolish “any personnel positions, committees, task forces, or other entities

                                              2                    Case No. 3:20-cv-05910-LB
                          JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 3:20-cv-05910-LB Document 161 Filed 07/29/21 Page 4 of 9




 1 established pursuant to [that prior Executive Order] as appropriate and consistent with
 2 applicable law.” Exec. Order 14,034 § 2(a). On June 23, 2021, the Secretary of
 3 Commerce rescinded the prohibitions at issue in this case. See Rescission of Identification
 4 of Prohibited Transactions With Respect to TikTok and WeChat, 86 Fed. Reg. 32,757
 5 (June 23, 2021). The Secretary has taken all necessary actions to comply with Executive
 6 Order 14,034.
 7 3.      LEGAL ISSUES
 8         This case initially presented claims challenging Executive Order 13,943 and the
 9 Identification pursuant to the First Amendment, the Fifth Amendment, the International
10 Emergency Economic Powers Act (IEEPA), the Religious Freedom and Restoration Act,
11 and the Administrative Procedure Act (APA), as well as issues regarding the scope of the
12 Court’s jurisdiction to resolve the Plaintiffs’ claims. However, in light of the above
13 developments, the parties do not anticipate further litigation on the merits.
14 4.      MOTIONS
15         Plaintiffs filed a Motion for Preliminary Injunction on August 28, 2020. ECF
16 No. 17. Plaintiffs also moved for expedited discovery on September 3, 2020, ECF No. 18,
17 which the Court denied on September 10, 2020. ECF No. 25. Following the issuance of
18 the Secretary’s Identification and at the Court’s request, Plaintiffs filed a Renewed Motion
19 for Preliminary Injunction on September 18, 2020. ECF No. 48. On September 19, 2020,
20 the Court granted “the plaintiffs’ motion for a nationwide injunction against the
21 implementation of Executive Order 13,943 (limited to the Secretary of Commerce’s
22 Identification of Prohibited Transactions 1 through 6).” ECF No. 59.
23         On September 24, 2020, Defendants filed a Motion to Stay Injunction Pending
24 Appeal (“Motion to Stay,” ECF No. 68), which the Court denied on October 23, 2020
25 (ECF No. 105).
26         The Court granted administrative motions brought by Plaintiffs (ECF No. 85) and
27 Defendants (ECF No. 94) asking the Court to seal business information and related
28 references that non-party Tencent Inc. designated as confidential business information

                                             3                    Case No. 3:20-cv-05910-LB
                         JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 3:20-cv-05910-LB Document 161 Filed 07/29/21 Page 5 of 9




 1 when it produced such information in response to an administrative subpoena served by
 2 the Department of Commerce, and which was included in the Administrative Record and
 3 produced to counsel for Plaintiffs subject to a stipulated protective order. See ECF
 4 Nos. 92, 103, 108. On November 3, 2020, non-party Tencent Inc. moved to intervene for
 5 the limited purpose maintaining its mitigation proposal and related references under seal
 6 (ECF No. 125), which the Court granted-in-part on November 24, 2020 (ECF No. 133).
 7         Defendants moved to dismiss the First Amended Complaint on November 16, 2020
 8 (ECF No. 130). On December 8, 2020, Plaintiffs filed a Second Amended Complaint
 9 (ECF No. 136), thereby mooting the pending Motion to Dismiss. On December 23, 2020,
10 Defendants moved to dismiss the Second Amended Complaint in part. ECF No. 141.
11 Plaintiffs filed an Opposition on February 1, 2021, ECF No. 149. Defendants’ Reply
12 deadline was stayed on February 12, 2021. ECF No. 151.
13         As set forth above, the parties do not anticipate further litigation on Plaintiffs’
14 claims, including on Defendants’ pending motion to dismiss, except that Plaintiffs intend
15 to seek attorneys’ fees and costs, which may involve motion practice.
16 5.      AMENDMENT OF PLEADINGS
17         The parties do not anticipate any amendment of pleadings.
18 6.      EVIDENCE PRESERVATION
19         The parties have reviewed the Guidelines Relating to the Discovery of Electronically
20 Stored Information and taken adequate steps to ensure that evidence will be preserved.
21 7.      DISCLOSURES
22         The parties previously agreed to delay any exchange of initial disclosures, and to
23 meet and confer regarding whether discovery is appropriate. At this juncture, the parties
24 do not anticipate further litigation on Plaintiffs’ claims and therefore do not expect to
25 exchange disclosures or otherwise engage in discovery or motion practice pertaining to
26 discovery. 2
27
   2
     Defendants do not believe that discovery would be appropriate in this administrative
28 review case.

                                             4                    Case No. 3:20-cv-05910-LB
                         JOINT CASE MANAGEMENT CONFERENCE STATEMENT
         Case 3:20-cv-05910-LB Document 161 Filed 07/29/21 Page 6 of 9




 1 8.      DISCOVERY
 2         See Section 7, above.
 3 9.      CLASS ACTIONS
 4         This case is not a class action.
 5 10.     RELATED CASES
 6         The parties are not currently aware of any related cases.
 7 11.     RELIEF
 8         As noted above, the parties do not expect further litigation on Plaintiffs’ claims for
 9 relief, but they will meet and confer with regarding Plaintiffs’ anticipated demand for
10 attorneys’ fees and litigation expenses.
11 12.     SETTLEMENT AND ADR
12         This action was assigned to the Alternative Dispute Resolution (ADR) Multi-Option
13 Program governed by ADR Local Rule 3. See ECF No. 4. Counsel for the parties have
14 discussed the selection of an ADR process but do not believe such process is warranted in
15 light of the current posture. As required by the Court’s November 20, 2020 Order (ECF
16 No. 132), the parties filed their ADR certification forms on January 21, 2021. ECF
17 Nos. 147, 148.
18 13.     CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
19         The parties have consented to Magistrate Judge Beeler conducting all proceedings
20 in this case.
21 14.     OTHER REFERENCES
22         This case is not suitable for reference to binding arbitration, a special master, or the
23 Judicial Panel on Multidistrict Litigation.
24 15.     NARROWING OF ISSUES
25         As discussed above, the parties have overwhelmingly narrowed the issues in this
26 lawsuit. Specifically, in light of Defendants’ revocation of Executive Order 13,943 and the
27 Commerce prohibitions at issue, and Defendants’ representation that Commerce has
28 completed all steps required under section 2(a) of Executive Order 14034, Plaintiffs do not

                                             5                    Case No. 3:20-cv-05910-LB
                         JOINT CASE MANAGEMENT CONFERENCE STATEMENT
         Case 3:20-cv-05910-LB Document 161 Filed 07/29/21 Page 7 of 9




 1 anticipate further litigation in this matter. However, Plaintiffs do expect to prepare a
 2 demand for attorneys’ fees and costs under the Equal Access to Justice Act, and the parties
 3 intend to confer on that issue.
 4 16.     EXPEDITED TRIAL PROCEDURE
 5         This case is not the kind of case that should be handled on an expedited basis with
 6 streamlined procedures.
 7 17.     SCHEDULING
 8         During the week of August 2, 2021, Plaintiffs intend to present Defendants with a
 9 demand for attorneys’ fees and costs under the Equal Access to Justice Act, for fees and
10 costs incurred in both the district court and Ninth Circuit. The parties jointly request that
11 this Court continue the Case Management Conference presently set for August 5, 2021
12 until September 16, 2021, or the Court’s next availability, with an updated statement due
13 one week in advance of the Case Management Conference. In the interim, the parties
14 anticipate meeting and conferring to see if they can resolve the remaining issues without
15 motion practice. In the event the parties do resolve the issue of attorneys’ fees and costs,
16 the parties anticipate filing a stipulation of dismissal. The parties will notify the Court in
17 the event the parties are unable to resolve the issue of attorneys’ fees and costs, at which
18 time they will seek to confirm a briefing schedule for Plaintiffs’ fees motion.
19 18.     TRIAL
20         The parties do not anticipate this case to go to trial.
21 19.     DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
22         Plaintiffs filed a disclosure of interested entities or persons on January 19, 2021,
23 identifying no interested entities other than Plaintiffs themselves. Plaintiffs filed a
24 supplemental certification on January 20, 2021 stating that Tencent Holdings Ltd. is an
25 interested entity within the meaning of Civil L.R. 3-15 in that it (i) has a financial interest
26 in the subject matter in controversy or in a party to the proceeding, or (ii) has a non-
27 financial interest in that subject matter or in a party that could be substantially affected by
28 the outcome of this proceeding. No such disclosure is required of the Government. See

                                              6                    Case No. 3:20-cv-05910-LB
                          JOINT CASE MANAGEMENT CONFERENCE STATEMENT
         Case 3:20-cv-05910-LB Document 161 Filed 07/29/21 Page 8 of 9




 1 Local Rule 3-15.
 2 20.     PROFESSIONAL CONDUCT
 3         All attorneys of record have reviewed the Guidelines for Professional Conduct for
 4 the Northern District of California.
 5 21.     OTHER MATTERS
 6         In light of the ongoing pandemic and the limited issues remaining for resolution, the
 7 parties propose that the parties and the Court continue their practice of using remote
 8 procedures to convene any necessary and appropriate remaining proceedings in this case.
 9
10 DATED: July 29, 2021                    Respectfully submitted,
11                                         ROSEN BIEN GALVAN & GRUNFELD LLP
12
13                                         By: /s/ Van Swearingen
14                                             Van Swearingen

15                                         Attorneys for Plaintiffs
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             7                    Case No. 3:20-cv-05910-LB
                         JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 3:20-cv-05910-LB Document 161 Filed 07/29/21 Page 9 of 9




 1 DATED: July 29, 2021                     BRIAN M. BOYNTON
                                            Acting Assistant Attorney General
 2
 3                                          ALEXANDER K. HAAS
 4                                          Branch Director

 5                                          DANIEL SCHWEI
 6                                          Special Counsel

 7                                          By: /s/ Serena Orloff
 8                                              Serena M. Orloff
                                                U.S. Department of Justice, Civil Division
 9                                              Federal Programs Branch
                                                1100 L Street NW, Room 12512
10                                              Washington, DC 20005
                                                (202) 305-0167 (office)
11                                              (202) 616-8470 (fax)
                                                Serena.M.Orloff@usdoj.gov
12
                                            Attorneys for Defendants
13
14
15         Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that I have on file approvals
16 for any signatures indicated by a “conformed” signature (/s/) within this e-filed document.
17 DATED: July 29, 2021
18
                                              By: /s/ Van Swearingen
19                                                Van Swearingen
20
21
22
23
24
25
26
27
28

                                             8                    Case No. 3:20-cv-05910-LB
                         JOINT CASE MANAGEMENT CONFERENCE STATEMENT
